Title: To Thomas Jefferson from John Brown Cutting, 20 March 1790
From: Cutting, John Brown
To: Jefferson, Thomas



My Dear Sir
London 20 March 1790

I have just spoken with a gentleman who promises to put a line for me in the letter bag of Capt. Woolsey when he arrives at Gravesend.
I embrace the opportunity of inclosing a newspaper or two, additional to those I have already inclosed. The accounts from Brussels of the riot do seem likely to be true from the intemperate  violence of the priests and other agents of the aristocracy, who with very great reluctance yield to the democratic party participation of political power which the latter must possess. The example of France is powerfully felt all over the continent. Even Germany is not exempt from its influence.
The people of this nation are about to experience the agitations of that dissolute anarchy, which is inseperable from their septennial elections and the unequal representation of the people. Parliament it is said and believed will be dissolved in May. The usual canvassing and corruption is begun and will be prosecuted with uncommon rankness and heat.
Nothing decisive can yet be affirmed on the subject of continental politics. If a pacification is not affected in the North the temerity and selfish ambition of the king of prussia, it is now thought by the politicians most averse from such an event here, must ultimately involve this country in the war.
I hope ours will profit and prosper in all events: I have some reason to believe that the United States might at this moment drive Russia out of this market in one or two articles of export. Most affectionately Yours,

J B Cutting


I this moment learn that Mr. Shorts Valet has run off—after robbing his master of sixty Louis. So says Mr. Rutledge in a letter by the last post.

